--------------------------------------------------------------------------------


Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY STATE SECURITIES LAW. IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION
IS NOT REQUIRED.


PROMISSORY NOTE
 
$ 3,000,000
 
New York, New York
 
 
February 8, 2006

 
FOR VALUE RECEIVED, the undersigned, LaPolla Industries, Inc., a Delaware
corporation, currently having its principal place of business located at
Intercontinental Business Park, 15402 Vantage Parkway East, Suite 322, Houston,
Texas 77032 (the “Maker”), promises to pay to Richard J. Kurtz an individual
currently residing at Nine Duck Pond Road, Alpine, New Jersey 07632 (the
“Holder”), the principal sum of Three Million ($3,000,000) and 00/100 Dollars,
bearing interest thereon, at the rate of 6% per annum together with any costs,
expenses and attorney fee’s incurred for the collection of this note before and
after maturity, by acceleration or otherwise, principal to be paid on December
31, 2007 (the “Maturity Date”) when the entire amount outstanding hereunder
shall be due and payable in full; provided, however, that if the Maker
subsequent to the date hereof, but prior to the Maturity Date, shall have
successfully completed a private debt or equity financing yielding gross
proceeds to the Maker of not less than Seven Million 00/100 Dollars ($7,000,000)
(hereinafter, the “Financing”) then the unpaid principal balance of this note
shall immediately become due and payable concurrently with the closing of the
Financing.


No delay or omission by the Holder in exercising any right hereunder, nor
failure by the Holder to insist upon the strict performance of any terms herein,
shall operate as a waiver of such right, any other right hereunder, or any terms
herein. No waiver of any right shall be effective unless in writing and signed
by the Holder, nor shall a waiver on one occasion be constituted as a bar to, or
waiver of, any such right on any future occasion.


The rights and obligations under this note shall be construed in accordance with
the laws of the State of New York.


Maker waives the right of presentment, demand for payment, notice of dishonor,
notice of protest, protest and all other notices or demands of any kind in
connection with the delivery, acceptance, performance, default, endorsement or
guarantee of this instrument.



 
Maker:
     
LaPolla Industries, Inc.
 
A Delaware Corporation
         
By: /s/ Michael T. Adams, CEO
 
Name:  Michael T. Adams
 
Title:    CEO

 

--------------------------------------------------------------------------------